DETAILED ACTION
This action is responsive to communications: Application filed on 8/18/2020. 
Claims 1 – 18 are pending in the case. Claims 1, 7, and 13 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aylett (US 20190042554 A1), and further in view of Schmidt et al. (US 20160063056 A1).
Regarding claims 1, 7, and 13, Aylett teach a memory storing processor-executable process steps; a processing unit to execute the processor-executable program code to cause the system to: request, from a first application system, data associated with a data subject; receive, from the first application system and in response to the request, the data associated with the data subject and data contexts respectively associated with the data; present the data and the data contexts to a user; receive instructions from the user to generate a first configuration including at least one mapping of a data context to a descriptive field value; generate a first report based on the data, the data contexts and the first configuration; present the first report to the user (0195 – 0206 and 0251).
Aylett do not explicitly teach store the first configuration in association with the first application system.
Schmidt et al. teach store the first configuration in association with the first application system (0043)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Aylett with the teachings of Schmidt et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (report generation systems are known to be distributed and require storing special instructions based on data source and output), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2, 8, and 14, Aylett teach wherein the user presents the first report to the data subject (0071 and 0072).

Regarding claims 3, 9, and 15, Aylett teach the processing unit to execute the processor- executable program code to cause the system to: request, from the first application system, data associated with a second data subject; receive, from the first application system and in response to the request for data associated with a second data subject, the data associated with the second data subject and second data contexts respectively associated with the second data; present the second data and the second data contexts to the user; generate a second report based on the second data, the second data contexts and the first configuration; and present the second report to the user (0195 – 0206 and 0251).

Regarding claims 4, 10, and 16, Aylett teach the processing unit to execute the processor- executable program code to cause the system to: receive instructions from the user to modify the first configuration to a second configuration; generate a third report based on the second data, the second data contexts and the second configuration; present the third report to the user (0215 – 0240).
Aylett do not explicitly teach store the second configuration in association with the first application system.
Schmidt et al. teach store the second configuration in association with the first application system (0043)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Aylett with the teachings of Schmidt et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (report generation systems are known to be distributed and require storing special instructions based on data source and output), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 5, 11, and 17, Aylett teach the processing unit to execute the processor- executable process steps to cause the system to: request, from a second application system, second data associated with the data subject; and receive, in response to the request from the second application system, the second data associated with the data subject and second data contexts respectively associated with the second data, wherein the first report is generated based on the data, the data contexts, the second data, the second data contexts and the first configuration (0215 – 0240).
Aylett do not explicitly teach wherein the first configuration is stored in association with the first application system and the second application system.
Schmidt et al. teach wherein the first configuration is stored in association with the first application system and the second application system (0043)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Aylett with the teachings of Schmidt et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (report generation systems are known to be distributed and require storing special instructions based on data source and output), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 6, 12, and 18, Aylett teach the processing unit to execute the processor- executable process steps to cause the system to: request, from a second application system, second data associated with the data subject; receive, in response to the request from the second application system, the second data associated with the data subject and second data contexts respectively associated with the second data; present the second data and the second data contexts to the user; receive instructions from the user to generate a second configuration including at least one mapping of a second data context to a second descriptive field value; generate a second report based on the second data, the second data contexts and the second configuration; present the second report to the user (0215 – 0240).
Aylett do not explicitly teach store the second configuration in association with the second application system.
Schmidt et al. teach store the second configuration in association with the second application system (0043)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Aylett with the teachings of Schmidt et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (report generation systems are known to be distributed and require storing special instructions based on data source and output), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vassat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715